                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JERRY REANS and BARBARA REANS,

       Plaintiffs,

v.                                                                     No. 19-cv-0973 SMV/GBW

OPPLIGER COMPANIES LLC,
OPPLIGER FAMILY LTD., and STEPHEN NUTT,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court sua sponte, following its review of the Complaint

[Doc. 1], filed by Plaintiffs on October 16, 2019. The Court has a duty to determine sua sponte

whether subject-matter jurisdiction exists. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006);

Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). The Court, having

considered the Complaint, the applicable law, and being otherwise fully advised in the premises,

concludes that the Complaint fails to allege the necessary facts of citizenship in order to sustain

diversity jurisdiction. Therefore, the Court will order Plaintiffs to file an amended complaint no

later than November 12, 2019, if the necessary jurisdictional allegations can be made in

compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                            Background

       On October 16, 2019, Plaintiffs filed their Complaint for damages arising from a

motor-vehicle accident. [Doc. 1]. Although they do not explicitly identify their ground for the

Court’s jurisdiction, the Complaint alludes to diversity of citizenship. See id. Plaintiffs assert that

they “are residents of Arizona.” Id. at 1. Plaintiffs further assert that Defendant Oppliger
Companies, LLC “is a limited liability company doing business in New Mexico,” that

Defendant Oppliger Family Ltd. “is a limited partnership doing business in New Mexico,” and that

Defendant Nutt “was a resident of New Mexico, at all material times.” Id. Furthermore, Plaintiffs

claim more than $75,000 in damages. Id. at 3, 5, 6, 7. Nevertheless, Plaintiffs make no allegation

about the citizenship of any party or the citizenship of any member of the Defendant entities. See

[Doc. 1].

                                        Legal Standard

       A plaintiff must assert the basis of subject-matter jurisdiction in his complaint. Fed. R.

Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject-matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

Subject-matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states. 28 U.S.C. § 1332(a) (2018). Jurisdiction under § 1332 requires

diversity of citizenship. The party asserting jurisdiction must plead citizenship distinctly and

affirmatively; allegations of residence are not enough. Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent of state citizenship,

requires more than mere residence; domicile exists only when residence is coupled with an

intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014).

                                                2
       Determining the citizenship of a limited liability company is different from determining

the citizenship of a corporation under § 1332. A corporation is deemed to be a citizen of the state

in which it is incorporated and in which it maintains its principal place of business. See § 1332(c).

Limited liability companies, however, are treated as partnerships for citizenship purposes and are

therefore citizens of each and every state in which any member is a citizen. Siloam Springs Hotel,

781 F.3d at 1234.

                                            Discussion

       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

either Plaintiff or of Defendant Nutt because they address only their states of residence. See

[Doc. 1]. Further, the allegations fail to establish the citizenship of Defendant Oppliger Companies

LLC and of Defendant Oppliger Family Ltd., which Plaintiffs assert is a partnership, because they

fail to allege the citizenship of each and every one of their members. See id.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs must

amend their Complaint to properly allege diversity of citizenship, if such allegations can be made

in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no later than

November 12, 2019.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by

November 12, 2019, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.

                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge

                                                 3
